DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.

Applicant has amended Claim 7 and cancelled Claims 9, 13, 15, and 17. Claims 7, 8, 12, 14, and 16 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 



For the phosphorus component, applicant argues that Waeckerle is directed to a totally different technology and that examiner is mixing and matching scenarios. While examiner maintains that phosphorus is a common impurity in cast iron alloys, the Waeckerle reference is withdrawn and substituted for the Claude reference, which essentially teaches the same phosphorus impurity concept but in an austenitic cast iron material for an engine context. 

For the chromium component, applicant argues that in Titanium Metals, the specific values of two different components were compared to similar specific values from a reference, and that examiner cannot perform the same comparison between ranges as performed between specific values in the case. Examiner respectfully disagrees. One of ordinary skill in the art would appreciate that ranges convey a slew of specific values. While Judd only teaches one specific value in 3% chromium, the fact that Judd also teaches a range of up to 5% chromium conveys to one of ordinary skill in the art that 5% chromium is also an acceptable value. 5% chromium compared against the 6% chromium recited is an apt comparison. Applicant goes on to argue that one of ordinary skill in the art would not have been expected the difference between the chromium content of Judd (5%) and the chromium content recited (6% at its lowest) in the alloys to have the same properties. Examiner respectfully disagrees. As stated in the rejection, 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

Claims 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Judd et al. (hereafter “Judd” – GB 553397) in view of Claude et al. (hereafter “Claude” – US 2011/0171016) and Watanabe et al. (hereafter “Watanabe” – EP 0668367).

With regards to Claim 7:

Judd discloses said alloy constituents are within limit amounts stated below in percent by weight, wt.%


Element
Claim Requirement
Claim 4 of Judd
carbon, C:
1.5 to 3.0 wt.%;
0 – 5 %
silicon, Si:
1.0 to 6.0 wt.%;
0 – 5 %
manganese, Mn:
1.5 to 7.00 wt.%;
0 – 10 %
nickel, Ni:
12.0 to 36.0 wt.%;
8 – 25 %
chromium, Cr:
6.0 to 12.00 wt.%;
0 – 5 %
phosphorus, P:
0.05 to 0.25 wt.%;
trace
copper, Cu:
0.5 to 7.5 wt.%;
0 – 10%

2.0 - 5.0 wt.%; and
0 – 5 %
tungsten, W:
0.8 - 2.0 wt.%.
0 – 5 %
Iron, Fe:

Balance



Judd further discloses the carbon constituent comprises free carbon incorporated in a structure of the material composition as lamellar graphite or nodular graphite or vermicular graphite to improve self-lubrication properties of the iron material (see Claim 5 of Judd: “the carbon content is either provided by carbon contained in the base material or added to the mixture as graphite”). 

Judd does not explicitly disclose a phosphorus content of between 0.05% and 0.25 % wt. However, Judd does disclose that that alloy does comprise “iron with sulphur and phosphorus in the percentages commonly found in cast iron and steel alloys” (Claim 4 of Judd). Claude teaches an austenitic graphite cast iron material (see abstract) in an engine exhaust gas environment (Paragraph 3). Claude goes on to teach that and that “As common to alloying processes, particularly where lower cost materials are used in preparing the alloy, it is common for various impurities to be introduced into the alloy composition. Accordingly, any element present in the alloy composition that is not necessarily desired as an alloying element may be considered an impurity. Moreover, non-metallic materials, such as phosphorus, nitrogen, and oxygen, may be present as impurities” (Paragraph 36) and that “phosphorus may be present in an amount up 

Judd does not explicitly disclose that chromium is present at between 6 and 12 wt %, instead disclosing 0 – 5 wt %. MPEP 2144.05 teaches that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In that case, the court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium”. Percentage-wise, the difference between 0.25% molybdenum and 0.3% molybdenum, as discussed in the court case, is the same as the difference between 5% chromium and 6% chromium, i.e. the difference between the requirements of Claim 7 and the teachings of Judd. As stated by the court, the “proportions are so close that prima facie one skilled in the art would have expected them to have the same properties”. Furthermore, even if the difference between 5% and 6% chromium were to be seen as resulting in different properties by one of ordinary skill, increasing the amount of chromium in an 

With regards to Claim 8:

The Judd modification of Claim 7 teaches said material composition forms a high-temperature-resistance bearing bushing (Page 1, Line 19+ states that the material is used as a valve guide – a valve guide qualifies as a bushing in that the valve slides and reciprocates within the guide – note also that “high temperature resistance” is a relative term and any material meets the 

With regards to Claim 12:

The Judd modification of Claim 7 teaches a bearing bushing for use under high-temperature conditions, the bearing bushing comprising or being manufactured from the iron material according to claim 7 (see rejection of Claim 7, see also Page 1, Line 19+ states that the material is used as a valve guide – a valve guide qualifies as a bushing in that the valve slides and reciprocates within the guide – note also that “high temperature resistance” is a relative term and any material meets the requirements of that term without any reference resistance parameter – however, as per modification with Watanabe, the chromium and Nickel content leads to austenizing which improves high temperature strength). 


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 5996348) in view of Judd et al. (hereafter “Judd” – GB 553397), further in view of Claude et al. (hereafter “Claude” – US 2011/0171016) and Watanabe et al. (hereafter “Watanabe” – EP 0668367).

With regards to Claim 14:

Watkins discloses an exhaust-gas turbocharger (Figure 2), comprising: an exhaust-gas turbine (turbine 43); a fresh-air compressor (not shown, see Col. 1, Lines 25); a bearing unit (not shown, see Col. 1, Lines 25+ for discussion of common shaft and whatever component is supporting the shaft); at least one movable actuating apparatus (wastegate valves 14, 18, and associated components) for influencing fluid mass flows flowing through at least one of said exhaust-gas turbine or said fresh-air compressor; and

at least one bearing bushing (bushing 32, Figure 1) for use under high-temperature conditions, said at least one bearing bushing movably mounting said actuating apparatus (as seen in Figure 1).

Watkins does not explicitly disclose said at least one bearing bushing including or being manufactured from the iron material according to claim 7.
The Judd modification of Claim 7 teaches the iron material according to claim 7 (see rejection of Claim 7 above). Judd further teaches that the material above is used in a valve guide, which serves to support a poppet valve sliding therein. This is similar in function as the bushing of Watkins. Judd further teaches that this material has a “high degree of wear resistance” and thermal expansion characteristics similar to those of the aluminum cylinder heads of the engine, i.e. that the material is resistant to high temperatures and will not overly deform under the presence of such temperatures (see Page 1, Lines 29+ of Judd). 

With regards to Claim 16:

The Watkins modification of Claim 14 teaches said at least one actuating apparatus is a wastegate valve (see Figures 1 and 2 of Watkins). 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, February 25, 2021